WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC 5TH FLOOR MAC D1050-052 CHARLOTTE, NC 28202 [], 2011 Dear Member: On behalf of the Board of Managers (the “Board” and each member, a “Manager”) of Wells Fargo Multi-Strategy 100 Fund I, LLC and Wells Fargo Multi-Strategy und I, LLC (the “unds”), Wells Fargo Multi-Strategy 100 Fund A, LLC and Wells Fargo Multi-Strategy und A, LLC (the “unds” and collectively with the unds, the “Feeder Funds”) and Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the “Master Fund” and collectively with the Feeder Funds, the “Funds”), it is my pleasure to invite you to attend a Special Meeting (the “Meeting”) of Members of the Funds (“Members”). The Meeting will be held at 9:30 a.m. (Eastern Time) onNovember 17, 2011, at the offices of Alternative Strategies Group, Inc., 401 South Tryon Street, 5th Floor, Dollar Room, Charlotte, NC 28202.The formal notice of the Meeting and related materials are enclosed. At the Meeting, Members will vote on six proposals relating to reorganizing the Feeder Funds and the Master Fund.After the reorganization, the Feeder Funds and Master Fund will be combined into a single fund.In addition, the Master Fund will be advised by Alternative Strategies Group, Inc. and sub-advised by Mesirow Advanced Strategies, Inc.In more detail, the proposals are as follows:(1) election of seven nominees proposed by the Board to serve as Managers of the Funds; (2) approval of an investment advisory agreement pursuant to which Alternative Strategies Group, Inc. would replace Wells Fargo Alternative Asset Management, LLC as investment adviser to the Master Fund; (3) approval of an investment sub-advisory agreement pursuant to which Mesirow Advanced Strategies, Inc. would be appointed as sub-adviser to the Master Fund; (4) approval of an Amended and Restated Limited Liability Company Agreement for the Master Fund that would result in a change in the tax status of the Master Fund from a partnership to a regulated investment company (i.e. corporation) relying on Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), the creation of two classes of Master Fund shares and certain changes to the Master Fund’s repurchase procedures; (5) approval of a Plan of Reorganization that would result in the liquidation of the Feeder Funds and the distribution of Master Fund shares to Members, resulting in a single fund with a multiple class structure (the “Reorganization”); and (6) approval of two fundamental investment policies for the Funds.The Board unanimously recommends that you vote “FOR” each of the six proposals. Below is a summary of the Reorganization, which is described in more detail in the enclosed Proxy Statement: · Currently, the Funds are part of a master -feeder structure consisting of five different funds, including the four Feeder Funds which invest into the Master Fund.All of the Funds have identical objectives and policies.The Reorganization would consolidate the master-feeder structure into a single fund with multiple share classes and is expected to result in lower expenses that should benefit all Members of the Funds. · In order to effectuate the Reorganization, each of the Feeder Funds would be liquidated and terminated.As a result, Master Fund interests would be distributed to Members of the Feeder Funds in liquidation.Consequently, Members of the Feeder Funds will become Members of the Master Fund.The Master Fund will have two classes of shares, Class I Shares and Class A Shares.Members of the unds will receive Class I Shares in the Master Fund, and Members of the unds will receive Class A Shares of the Master Fund. · Each Member will receive Master Fund shares having an aggregate value, determined at the time the Reorganization is consummated, that is the same as the value of their interests in the appropriate Feeder Fund. · Consummation of the Reorganization is subject to the approval of the Members of each of the Funds.The Board of Managers of each of the Funds has approved the Reorganization and believes that consummation of the Reorganization, in conjunction with the other proposals, would be in the best interests of the Members for the following principal reasons: · The appointment of Mesirow Advanced Strategies, Inc. will add portfolio management expertise at no additional cost to investors. · Conversion from a partnership for tax purposes to a regulated investment company will simplify Members’ tax returns by providing Members with a Form 1099 instead of Schedule K-1. · Reorganizing the Funds into a single new fund is expected to reduce expenses. · You will not incur any sales loads or other transaction charges as a result of the Reorganization. The enclosed Proxy Statement, which you should read carefully, provides you with information about the proposals and solicits your proxy to be voted on the proposals at the Meeting. You may vote at the Meeting if you were a Member of record of a Fund as of the close of business on October 7, 2011. If you attend the Meeting, you may vote in person. If you would like to attend the Meeting, you may obtain directions by calling (704) 383-1484. If you do not intend to attend the Meeting, you can vote by sending your proxy card to Proxy Tabulator, P.O. Box 9112, Farmingdale, NY 11735, by calling (888) 221-0697, or by visiting www.proxyweb.com.Please see the enclosed information, as well as your proxy card, for additional instructions on how to vote.If after voting you want to change your vote, you may do so by attending the Meeting,by submitting a new proxy card by mail, by calling (888) 221-0697 or by visiting www.proxyweb.com. Please feel free to call us at (704) 383-1484 if you have any questions regarding voting procedures. IT IS IMPORTANT THAT YOUR VOTE BE REPRESENTED. PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY CARD AND RETURN IT IN THE ENVELOPE PROVIDED BY MAIL, CALL THE TOLL-FREE NUMBER ON YOUR PROXY CARD, ORVISIT THE WEBSITE, WWW.PROXYWEB.COM. Thank you for your confidence and support. Very truly yours, Name:Adam Taback Title:President Wells Fargo Multi-Strategy 100 Fund I, LLC Wells Fargo Multi-Strategy und I, LLC Wells Fargo Multi-Strategy 100 Fund A, LLC Wells Fargo Multi-Strategy und A, LLC Wells Fargo Multi-Strategy 100 Master Fund I, LLC - 2 - WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC 5TH FLOOR MAC D1050-052 CHARLOTTE, NC 28202 NOTICE OF SPECIAL MEETING OF MEMBERS TO BE HELD ON NOVEMBER 17, 2011 To Members: A Special Meeting of Members (“Members”) of Wells Fargo Multi-Strategy 100 Fund I, LLC, Wells Fargo Multi-Strategy und I, LLC, Wells Fargo Multi-Strategy 100 Fund A, LLC, Wells Fargo Multi-Strategy und A, LLC and Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the “Master Fund” and collectively with the aforementioned funds, the “Funds”) will be held on November 17, 2011, at 9:30 a.m. (Eastern Time) at the offices of Alternative Strategies Group, Inc., 401 South Tryon Street, 5th Floor, Dollar Room, Charlotte, NC 28202 (the “Meeting”). The Meeting is called for the following purposes: to elect seven nominees proposed to serve as Managers of the Funds’ Board of Managers; to approve an investment advisory agreement pursuant to which Alternative Strategies Group, Inc. would replace Wells Fargo Alternative Asset Management, LLC as investment adviser to the Master Fund; to approvean investment sub-advisory agreement pursuant to which Mesirow Advanced Strategies, Inc. would be appointed as sub-adviser to the Master Fund; to approve an Amended and Restated Limited Liability Company Agreement for the Master Fund that would result in a change in the tax status of the Master Fund from a partnership to a regulated investment company relying on Subchapter M of the Internal Revenue Code of 1986, as amended, the creation of two classes of Master Fund shares and certain changes to the Master Fund’s repurchase procedures; to reorganize the Funds’ master-feeder investment structure into a single fund with a multi-class share investment structure; to approve two fundamental investment policies for the Master Fund; and to transact such other business as may properly come before the Meeting. These proposals are discussed in greater detail in the accompanying proxy statement. You may vote at the Meeting if you were a Member of record of a Fund as of the close of business on October 7, 2011. If you attend the Meeting, you may vote in person. If you would like to attend the Meeting, you may obtain directions by calling (704) 383-1484. Members who do not expect to attend the Meeting are urged to vote by mailing their proxy card to Proxy Tabulator, P.O. Box 9112, Farmingdale, NY 11735, by calling (888) 221-0697, or by visiting www.proxyweb.com.Signed but unmarked proxy cards will be counted in determining whether a quorum is present at the Meeting and will be voted “FOR” each of the above-referenced proposals, and in the discretion of the persons named as proxies in connection with any other matter which may properly come before the Meeting or any adjournment thereof. - 3 - Each Fund will furnish, without charge, copies of its most recent annual report to Members upon request. To request a copy, please call (866) 440-7460or write to the Fund at Wells Fargo, Alternative Strategies Administration, 200 Berkeley Street, 18th Floor, MAC J9201-189, Boston, MA 02116. You may also view or obtain these documents, including the proxy statement and proxy card, from the Securities and Exchange Commission (the “SEC”) (i) in person: at the SEC's Public Reference Room in Washington, D.C., (ii) by phone: 1-800-SEC-0330, (iii) by mail: Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required), (iv) by e-mail: publicinfo@sec.gov, or (v) by Internet: www.sec.gov. If you have any questions, please call the Fund at (704) 383-1484. By Order of the Board of Managers EACH MEMBER’S VOTE IS IMPORTANT. THE MEETING MAY BE ADJOURNED WITHOUT CONDUCTING ANY BUSINESS IF A QUORUM IS NOT PRESENT. IN THAT EVENT, THE FUNDS WILL CONTINUE TO SOLICIT PROXIES IN AN ATTEMPT TO OBTAIN A QUORUM. YOUR VOTE COULD BE CRITICAL TO ENABLE THE FUNDS TO HOLD THE MEETING AS SCHEDULED, SO PLEASE VOTE BY MAILING YOUR PROXY CARD, CALLING THE TOLL-FREE NUMBER ON YOUR PROXY CARD, OR VISITING THE WEBSITE, WWW.PROXYWEB.COM. PLEASE SEE YOUR PROXY CARD FOR ADDITIONAL INSTRUCTIONS ON HOW TO VOTE. - 4 - WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC WELLS FARGO MULTI-STRATEGY , LLC 5th FLOOR MAC D1050-052 CHARLOTTE, NC 28202 SPECIAL MEETING OF MEMBERS TO BE HELD ON NOVEMBER 17, 2011 PROXY STATEMENT This Proxy Statement is being furnished to members (“Members”) of Wells Fargo Multi-Strategy 100 Fund I, LLC and Wells Fargo Multi-Strategy und I, LLC (together, the “eeder Funds”), Wells Fargo Multi-Strategy 100 Fund A, LLC and Wells Fargo Multi-Strategy und A, LLC (together, the “eeder Funds” and collectively with the eeder Funds, the “Feeder Funds”) and Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the “Master Fund” and collectively with the Feeder Funds, the “Funds”) by the Board of Managers of the Funds (the “Board” and each individual member, a “Manager”). The Board is requesting your proxy for use at a Special Meeting of Members (the “Meeting”) to be held at the offices of Alternative Strategies Group, Inc., 401 South Tryon Street, 5th Floor, Dollar Room, Charlotte, NC 28202, onNovember 17, 2011 at 9:30 a.m. (Eastern Time).Your proxy may also be voted at any adjournment of the Meeting. In addition to soliciting proxies by mail, officers of Wells Fargo Alternative Asset Management, LLC, the Master Fund’s investment adviser (“WFAAM”), and personnel of WFAAM’s affiliates may solicit proxies by telephone or in person, without special compensation. The fees and expenses and other costs associated with the solicitation of proxies (including third party solicitation services), preparation of the Proxy Statement and of the Meeting, are being paid by the Master Fund.The Master Fund expects to pay approximately $3,000in fees and expenses to the third party solicitor. At the Meeting, Members will vote (1) to elect seven nominees proposed to serve as Managers on the Funds’ Board (“Proposal 1”); (2) to approve an investment advisory agreement pursuant to which Alternative Strategies Group, Inc. (“ASGI”) would replace WFAAM as investment adviser to the Master Fund (“Proposal 2”); (3) to approve an investment sub-advisory agreement pursuant to which Mesirow Advanced Strategies, Inc. (“Mesirow” or the “Sub-Adviser”) would be appointed as sub-adviser to the Master Fund (“Proposal 3”); (4) to approve an Amended and Restated Limited Liability Company Agreement for the Master Fund that would result in a change in the tax status of the Master Fund from a partnership to a regulated investment company relying on Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), the creation of two classes of Master Fund shares and certain changes to the Master Fund’s repurchase procedures (“Proposal 4”); (5) to reorganize the Funds’ master-feeder investment structure to a single fund with a multi-class share investment structure (the “Reorganization”) (“Proposal 5”); and (6) to approve two fundamental investment policies for the Master Fund (“Proposal 6”). All properly executed proxies received before the Meeting will be voted at the Meeting and any adjournment thereof in accordance with the instructions marked thereon or otherwise as provided therein. IF NO INSTRUCTIONS ARE MARKED, PROXIES WILL BE VOTED “FOR” EACH OF THE PROPOSALS AND WILL BE VOTED IN ACCORDANCE WITH THE JUDGMENT OF THE PERSONS APPOINTED AS PROXIES ON ANY OTHER MATTER THAT MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Members who execute proxies retain the right to revoke them in person at the Meeting or by written notice received by the Fund at any time before they are voted. A Member who attends the - 5 - Meeting in person may vote by ballot at the meeting, thereby canceling any proxy previously given. See “Voting Information - Revocation of Proxies and Abstentions.” If a quorum is not present at the Meeting or if a quorum is present but sufficient votes to approve a proposal are not received, the persons named as proxies may propose one or more adjournments of the Meeting to permit further solicitation of proxies. See “Voting Information - Adjournments.” The close of business on October 7, 2011 has been fixed as the record date (the “Record Date”) for the determination of Members entitled to notice of and to vote at the Meeting and any adjournment thereof. Members are entitled to vote in proportion to their capital account balances as of the Record Date. As of the close of business on October 7, 2011, the estimated aggregate net asset value of all Members of each Fund was: Fund Net Asset Value Wells Fargo Multi-Strategy 100 Fund I, LLC $[] Wells Fargo Multi-Strategy und I, LLC $[] Wells Fargo Multi-Strategy 100 Fund A, LLC $[] Wells Fargo Multi-Strategy und A, LLC $[] Wells Fargo Multi-Strategy 100 Master Fund I, LLC $[] This Proxy Statement is first being mailed to Members on or about [], 2011. Copies of each Fund’s most recent annual report are available upon request, without charge, by calling (866) 440-7460 or by writing to the Fund at Wells Fargo, Alternative Strategies Administration, 200 Berkeley Street, 18th Floor, MAC J9201-189, Boston, MA 02116. You may also view or obtain these documents from the Securities and Exchange Commission (the "SEC") (i) in person: at the SEC's Public Reference Room in Washington, D.C., (ii) by phone: 1-800-SEC-0330, (iii) by mail: Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required), (iv) by e-mail: publicinfo@sec.gov, or (v) by Internet: www.sec.gov. To the knowledge of the Funds, the following are the only persons who owned of record or beneficially, five percent or more of a Fund’s interests, as of the Record Date: NAME AND ADDRESS OF OWNER FUND IN WHICH INTERESTS ARE HELD AMOUNT OF OUTSTANDING INTERESTS PERCENTAGE OF OUTSTANDING INTERESTS Wells Fargo Multi-Strategy 100 Fund I, LLC 333 Market Street 29th Floor San Francisco, CA 94105 Wells Fargo Multi- Strategy 100 Master Fund I, LLC Wells Fargo Multi-Strategy und I, LLC 333 Market Street 29th Floor San Francisco, CA 94105 Wells Fargo Multi- Strategy 100 Master Fund I, LLC Wells Fargo Alternative Asset Management, LLC 333 Market Street 29th Floor San Francisco, CA 94105 Wells Fargo Multi- Strategy 100 Fund A, LLC - 6 - As of October 7, 2011, the Managers and officers of the Funds as a group beneficially owned less than 1% of the outstanding interests. - 7 - IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF MEMBERS TO BE HELD ON NOVEMBER 17, 2011. The following materials and information relating to this Proxy Statement are available at www.sec.gov: (i) the Proxy Statement (including all exhibits) and accompanying Notice of Special Meeting of Members; (ii) proxy cards and any other proxy materials; (iii) information on how to obtain directions to attend the Meeting in person; and (iv) a copy of the Fund's Annual Report to Members for the fiscal year ended January 31, 2011. - 8 - TABLE OF CONTENTS I. PROPOSALS FOR MEMBER APPROVAL 10 PROPOSAL 1 10 PROPOSAL 2 19 PROPOSAL 3 24 PROPOSAL 4 29 PROPOSAL 5 34 PROPOSAL 6 40 II. VOTING INFORMATION 42 III. OTHER MATTERS AND ADDITIONAL INFORMATION 43 - 9 - I.PROPOSALS FOR MEMBER APPROVAL PROPOSAL 1 ELECTION OF MANAGERS At the Meeting, Members will vote on a proposal to elect seven persons nominated by the Board to serve as Managers.The purpose of this proposal is to increase the number of “independent” Board members from two to six and to cause each Fund to have the same Board members as the other registered funds managed by ASGI.The nominees are:James Dean, James Dunn, Stephen Golding, James Hille, Jonathan Hook, Dennis Schmal and Adam Taback (collectively, the “Nominees”).All of the Nominees other than Mr. Taback are not “interested persons,” as defined by the Investment Company Act of 1940, as amended (the “1940 Act”), of the Funds (“Independent Nominees”).Tim Holmes and Messrs. Schmal and Taback comprise the current Board of the Funds.Messrs. Holmes and Schmal are not “interested persons” as defined by the 1940 Act (the “Independent Managers”), and each was elected to this position by the Members of the Funds and has served in that capacity since each Fund’s inception.Mr. Holmes has determined not to stand for election and will cease to serve as a Manager effective upon the election of the Nominees at the Meeting.Mr. Taback is an “interested person” of the Funds by virtue of his serving as president of the Master Fund’s current investment adviser, WFAAM.Mr. Taback also serves as president of ASGI, a WFAAM affiliate and the entity that is proposed to replace WFAAM as the Master Fund’s investment adviser.Mr. Taback was appointed to his position as Manager by Messrs. Schmal and Holmes.All of the Nominees currently serve as members of the boards of managers/trustees of certain funds that are advised by ASGI.If elected, the Independent Nominees would each be an Independent Manager of the Funds. The provisions of the 1940 Act require that a majority of the Managers be elected by Members and allow the appointment of a new Manager by the Board to fill a vacancy on the Board only if, after such appointment, at least two-thirds of the Managers have been elected by Members.As stated above, Mr. Taback, the only interested Manager on the Board, was appointed to his position by the two Independent Managers, consistent with the 1940 Act provisions.As a result, in order for the Independent Nominees to serve as Managers, they are required to be elected by Members.The re-election of Mr. Taback is being sought to help avoid the need to call a special meeting to elect additional Managers in the future (and thus save the related costs of such a meeting).In addition, notwithstanding that Mr. Schmal was previously elected by Members, his re-election is being sought for consistency with the industry best practice of electing the entire Board at the same time as new Managers are elected. The persons named as proxies on the accompanying proxy card intend, in the absence of contrary instructions, to vote all proxies they are entitled to vote in favor of the election of the seven Nominees named above.The Nominees each have consented to stand for election and to serve if elected.If elected, a Nominee will serve for a term of indefinite duration until his successor is elected and qualified, or his earlier death, resignation or removal, or until declared bankrupt or incompetent by a court of appropriate jurisdiction.If any Nominee should be unable to serve, an event that is not now anticipated, the persons named as proxies will vote for such replacement nominee as may be designated by the Board. Information regarding the Nominees, including brief biographical information, is set forth below.The business address of each person listed below is 401 South Tryon Street, 5th Floor, Charlotte, NC 28202. Name and Age(1) Position(s) With the Fund Term of Office and Length(2) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex Overseen by Managers Other Directorships Held During the Last 5 Years - 10 - Adam Taback* Age: 40 Manager, President Since 2011 President, Wells Fargo Alternative Asset Management, Inc., since 2011; President, Alternative Strategies
